PER CURIAM.
This is a companion case to International Center of the Americas, Inc. v. Chemical Bank, 384 So.2d 725 (Fla.3d DCA 1980) wherein we reversed a final judgment foreclosing a mortgage. The present appeal is from a deficiency judgment entered on supplemental complaint after entry of the final judgment of foreclosure. The reversal of the judgment in the primary case automati*590cally entitles the appellants to reversal of the deficiency judgment. Southeastern Home Mortgage Company v. Old Republic Insurance Company, 239 So.2d 505 (Fla.2d DCA 1970); see also Sundie v. Haren, 253 So.2d 857 (Fla.1971).
The deficiency judgment is reversed.